EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: CANCEL claims 58-60.
90. (Amended) The method of claim [[1]]2, wherein Compound 1, or a pharmaceutically acceptable salt or hydrate thereof, is administered at a dose of about 25 mg.
91. (Amended) The method of claim [[1]]2, wherein Compound 1, or a pharmaceutically acceptable salt or hydrate thereof, is administered BID.
93. (Amended) The method of claim [[1]]2, wherein ABT-199, or a pharmaceutically acceptable salt thereof, is administered at once per day.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has shown that the prima facie case of obvious is not valid as duvelisib with ABT-199 is not a “simple substitution” for any PI3K inhibitor and Bcl-2 inhibitor. Applicant has shown that this species, duvelisib with ABT-199, has unique properties not predictable in the art. As such the obviousness rejection has been overcome. Claims directed to the combination of Compound 1 and ABT-199 are rejoined and allowed. Claims 58-60 are canceled as being directed to a different invention and were withdrawn after election without traverse. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Claims 2, 11-12, 76, 78-83, and 88-93 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MICHAEL SCHMITT/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629